

	

		III

		109th CONGRESS

		1st Session

		S. RES. 276

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mr. Salazar (for

			 himself, Mr. Burr, and

			 Mrs. Dole) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  attachment therapy technique known as rebirthing is a dangerous practice and

		  should be prohibited.

	

	

		Whereas rebirthing is the most dangerous

			 form of attachment therapy, a controversial and scientifically unsupported form

			 of therapy that claims to treat emotionally disturbed children by using

			 physical restraints;

		Whereas rebirthing techniques attempt to reenact the birth

			 process by restraining a child with blankets or other materials and forcing the

			 child to emerge unaided;

		Whereas rebirthing techniques are based on the erroneous

			 assumption that a reenactment of the birth process will treat children with

			 reactive attachment disorder, a psychiatric condition characterized by the

			 inability to form emotional attachments, by purging the child of rage resulting

			 from past mistreatment and allowing the child to form stronger emotional

			 attachments in the future;

		Whereas attachment therapists claim rebirthing techniques

			 create new bonds between adopted children and adoptive parents and often use

			 rebirthing techniques in therapy sessions with adoptive families;

		Whereas in 2000, Candace Newmaker, a 10-year-old child

			 from North Carolina, died from suffocation, after being wrapped in flannel

			 sheets, covered with pillows, and leaned on by 4 adults to simulate

			 contractions, when Candace became trapped by the sheets because she was

			 forcibly restrained by these adults and could not emerge through her own

			 efforts to be reborn into her adoptive family;

		Whereas between 1995 and 2005, at least 4 other children

			 in the United States have died from other forms of attachment therapy;

		Whereas the American Psychiatric Association, a national

			 medical specialty society that focuses on the diagnosis, treatment, and

			 prevention of mental illnesses, maintains that no scientific evidence supports

			 the effectiveness of rebirthing techniques;

		Whereas in 2002, Paul S. Appelbaum, M.D., President of the

			 American Psychiatric Association, condemned rebirthing techniques as

			 extreme methods [that] pose serious risk and should not be used under

			 any circumstances; and

		Whereas several States have enacted or are considering

			 legislation to prohibit the use of rebirthing techniques: Now, therefore, be

			 it

		

	

		That it is the sense of the Senate

			 that—

			(1)rebirthing, an

			 attachment therapy technique that reenacts the birth process by physically

			 restraining a child and forcing the child to emerge unaided, is dangerous,

			 potentially life-threatening, and unsupported by scientific evidence;

			 and

			(2)each State should

			 enact laws prohibiting the use of rebirthing techniques.

			

